Citation Nr: 0127117	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  94-46 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently rated as 40 percent 
disabling.

2.  Entitlement to a certificate of eligibility for VA 
financial assistance in acquiring specially adapted housing 
or special home adaptation under the provisions of 
38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 3.809a 
(2001)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from September 1942 to 
December 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from May and July 1992 rating decisions of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in October 1993.

The Board remanded the case in December 1998 for additional 
development of the record.  In the Introduction, it was 
indicated that the issue of entitlement to a temporary total 
disability rating due to hospitalization in 1992, which the 
RO had listed as a third issue on appeal since March 1994, 
was not in appellate status.

The Board referred to the RO the raised issue of entitlement 
to service connection for a respiratory disability, secondary 
to service-incurred nicotine dependence.  The issue has not 
been adjudicated and is again referred to the RO for the 
appropriate action.

The Board notes that by rating action in May 2001, the rating 
for generalized anxiety disorder was increased to 70 percent, 
effective from February 8, 2001.

The Board will address matters related to claims for an 
increased rating for the service-connected anxiety disorder 
and an earlier effective date for the grant of a 70 percent 
rating for that disability in the Remand portion of the 
decision.  

The veteran failed to appear for a videoconference hearing 
scheduled in November 2001.
FINDING OF FACT

The veteran's service-connected lumbosacral strain, is shown 
to be productive of a level of disability that more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the service-
connected lumbosacral strain syndrome are met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5285, 5286, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The Board finds that given the favorable nature of the 
Board's decision with regard to the claim, that no further 
assistance in developing the facts pertinent to this issue is 
required.

The veteran submitted a claim for an increased rating for the 
service-connected lumbosacral strain in March 1992.  That 
disability is currently rated as 40 percent disabling under 
Diagnostic Code 5295, which is the highest available rating 
under that code.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2001).  Under Diagnostic Code 5285, a 100 percent disability 
evaluation is warranted for residuals, fracture of vertebra, 
with cord involvement, bedridden, or requiring long leg 
braces.  A 60 percent disability rating contemplates 
residuals, fracture of vertebra without cord involvement; 
abnormal mobility requiring neck brace (jury mast).

Under Diagnostic Code 5286, a 100 percent disability rating 
is appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  A 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.

Under Diagnostic Code 5293, a 60 percent disability rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief. 

On VA examination in June 1992, the veteran reported chronic 
low back pain with markedly impaired ambulatory ability.  It 
was noted that he had had a prior right knee total knee 
replacement and four separate surgical procedures on the 
right knee.  He indicated that he was ambulatory only with 
the aid of some sort of device to assist him.  Examination 
revealed flexion of the back to 40 degrees and extension to 
20 degrees.  There was no spasm noted but there was 
significant tenderness to palpation of the right lower lumbar 
region.  He was unable to heel and toe walk or squat.  The 
impression was chronic lumbar syndrome, history of lumbar 
strain.

On VA peripheral nerves examination in November 1993, it was 
indicated that the veteran had low back pain and radicular 
symptoms to the right lower extremity probably secondary to 
degenerative arthritis or disk disease which could be related 
to his back injury.  

On VA examination in January 1997, the examiner noted that 
the veteran was unable to walk without assistance.  No spasm 
of the back was noted but there was tenderness to palpation 
over the right lower lumbar region particularly over a deep 
lymphomatous nodule.  Flexion was of the lumbar spine was to 
40 degrees and extension was to 0 degrees.  It indicated that 
ankle jerks were no more than trace bilaterally.  The 
impression was chronic lumbar syndrome, history of old 
injury.  

A February 1997 VA neurological examination report noted that 
the veteran appeared to have degenerative joint disease of 
the spine and probable spinal stenosis and lumbar 
radiculopathy.  It was indicated that the veteran has been 
told that the condition is inoperable and that his back pain 
appeared to be progressively getting worse.

On VA examination in February 2000, the veteran reported 
chronic low back pain.  He indicated that any attempt at 
bending or lifting was painful.  He described the pain as 
radiating from the back down to the right leg to the foot.  
He also reported numbness and tingling of the right leg and 
foot.  It was noted that he required either a cane or two 
forearm crutches.  It was indicated that he used a wheelchair 
or three-wheeled motorized scooter outside the house.  On 
examination of the back, there was tenderness to palpation of 
the right lower lumbar region and no spasm.  Flexion was to 
40 degrees, extension was to 0 degrees, and right and left 
lateral bending was to 30 degrees.  It was indicated that 
there was pain on all range of motion testing.  Neurological 
evaluation revealed weakness on the dorsiflexion of the right 
foot.  The assessment was chronic lumbar syndrome, history of 
an old injury.  The examiner indicated that the veteran had 
persistent symptoms, compatible with a sciatic condition.  It 
was noted that he had a history of radiculopathy and/or a 
diabetic neuropathy.  No spasm was noted and ankle jerks were 
present.  It was indicated that there was some dorsiflexion 
of the right foot, which could possibly indicate a L5 nerve 
root problem.  The examiner indicated that he seemed to have 
a somewhat precarious balance while moving across the room 
and that it would be impossible to distinguish as to whether 
it was resulting from the foot or from his right total knee 
replacement.  The examiner stated that he would be unable to 
separate any of his other back complaints from the service-
connected disability of the lumbosacral spine.  

The most recent VA examination was conducted in March 2001.  
It was indicated that full range of motion of the back was 
somewhat difficult due to precarious balance.  Flexion was to 
45 degrees and extension was to 5 degrees.  No spasm was 
noted but there was significant tenderness to palpation on 
the right lower lumbar region.  Neurological evaluation 
demonstrated mild weakness of dorsiflexion and plantar 
flexion of the right foot and ankles, secondary to pain.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected lumbosacral strain, more nearly 
approximates the criteria for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief as described in the provisions of 
Diagnostic Code 5293.  The evidence shows that the veteran 
sustains persistent symptoms, manifested by constant pain and 
right lower extremity radiculopathy.  The evidence further 
indicates sciatic neuropathy with characteristic pain. The 
most recent VA examinations included findings of functional 
limitation related thereto, as well as neurological 
impairment.  The Board notes that the examiner who conducted 
the February 2000 VA examination indicated that he was unable 
to separate any of his other back complaints from the 
service-connected low back disorder.

The Board emphasizes that it must consider the findings of 
pain pursuant to 38 C.F.R. §4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint. 
See DeLuca v Brown, 8 Vet. App. 202 (1995).

Because the evidence does not show a vertebra fracture 
(Diagnostic Code 5285) or ankylosis of the spine (Diagnostic 
Code 5286), the veteran is not qualified for a 100 percent 
disability rating under the Schedule's evaluation scheme for 
spinal disabilities.

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of a 60 
percent rating for the service-connected lumbosacral strain.





ORDER

A 60 percent rating for the service-connected lumbosacral 
strain is granted, subject to the law and regulations 
controlling to disbursement of VA monetary benefits.  



REMAND

The veteran is seeking a certificate of eligibility for VA 
financial assistance in acquiring specially adapted housing 
or special home adaptation.  The Board notes that the VA 
examinations of record are not responsive to the issues of 
entitlement to specially adapted housing and entitlement to a 
special home adaptation grant.  The evidence shows that the 
veteran uses a wheelchair and crutches and indicates that he 
is unable to walk without the assistance of those devises.  
The record also shows that the veteran has nonservice-
connected disabilities of the right and left knees.  

Only service-connected disabilities are for consideration in 
determining entitlement to specially adapted housing or a 
special home adaptation grant.  The Board feels that a VA 
examination would be useful in determining whether the 
veteran's service-connected disabilities are productive of 
disability sufficient to warrant specially adapted housing, 
without consideration of any nonservice-connected 
disabilities.  All current treatment records should be 
obtained and associated with the claims file prior to the 
examination.

As part of the Introduction of the December 1998 Remand, the 
Board concluded that the veteran had submitted a timely 
notice of disagreement with regard to the issue of 
entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder and the issue was 
referred to the RO for the issuance of a statement of the 
case.  The RO, however, has not issued a statement of the 
case as to the increased rating claim.  The Board notes that 
by rating action in May 2001, the rating for generalized 
anxiety disorder was increased to 70 percent, effective from 
February 8, 2001.  In the November 2001 Informal Hearing 
Presentation, the veteran's representative raised the issue 
of entitlement to an earlier effective date for the 
assignment of the 70 percent rating for the service-connected 
anxiety disorder.  The Board finds that this statement 
constitutes a timely notice of disagreement with regard to 
the issue of an earlier effective date for the assignment of 
a 70 percent rating for the service-connected anxiety 
disorder.  The RO has not issued a statement of the case as 
to that issue, and no appeal has been perfected.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
development:


1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
disabilities since March 1999.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source, not currently of 
record.  Once obtained, all records must 
be associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA special adapted housing/special 
home adaptation grant examination.  The 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
instructed that only the veteran's 
service-connected disabilities, 
lumbosacral strain and generalized 
anxiety, may be considered.  The term 
"preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  Specifically the 
examiner should provide the following 
information:

a)  With consideration of only the 
veteran's service-connected disabilities, 
the examiner should state whether or not 
the veteran has the loss, or loss of use, 
of both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

b)  With consideration of only the 
veteran's service-connected disabilities, 
the examiner should provide an opinion as 
to whether or not the veteran has the 
loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury or the loss or 
loss of use of one lower extremity 
together with the loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

c)  With consideration of only the 
veteran's service-connected disabilities, 
the examiner should provide an opinion as 
to whether or not the veteran has the 
anatomical loss or loss of use of both 
hands.

3.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issues of 
entitlement to an increased rating for 
the service-connected anxiety disorder 
and entitlement to an earlier effective 
date for the assignment of the 70 percent 
rating for the service-connected anxiety 
disorder.  The veteran should be informed 
of his appeal rights and of the actions 
necessary to perfect an appeal on that 
issue.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Following completion of the above, 
the RO review the veteran's claim.  If 
the claim remains denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



